UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-6476



MICHAEL A. WILLIAMS,

                                             Petitioner - Appellant,

          versus


HUTTONSVILLE CORRECTIONAL CENTER; WILLIAM S.
HAINES, Warden; JAMES T. PARKER, Administra-
tor, Huntington Work Release Center; PAUL
KIRBY, Commissioner, Division of Corrections,

                                            Respondents - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert Earl Maxwell, Senior
District Judge. (CA-00-15-2)


Submitted:   October 17, 2001            Decided:   December 12, 2001


Before MOTZ, TRAXLER, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael A. Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael A. Williams appeals the district court’s order dis-

missing without prejudice his petition under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2001), pursuant to Williams’ request for volun-

tary dismissal.   A Fed. R. Civ. P. 41(a)(1) voluntary dismissal

without prejudice is not appealable.   Unioil, Inc. v. E.F. Hutton

& Co., 809 F.2d 548, 555 (9th Cir. 1986).   We accordingly deny a

certificate of appealability and dismiss Williams’ appeal of this

nonappealable order.   We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                                         DISMISSED




                                2